Case 2:19-cv-10019-LJM-RSW ECF No. 24 filed 08/31/20                    PageID.259       Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 DEVON TERRELL ABNEY,

         Plaintiff,                                  Case No. 2:19-cv-10019-LJM-RSW
                                                     Honorable Laurie J. Michelson
 v.                                                  Magistrate Judge R. Steven Whalen

 MICHIGAN DEPARTMENT OF STATE
 POLICE,
 CRAIG ROGERS, and
 JOHN DOE,

         Defendants.


      ORDER ADOPTING REPORT AND RECOMMENDATION [23], GRANTING
      DEFENDANT CRAIG’S MOTION FOR SUMMARY JUDGMENT [20], AND
                DISMISSING COMPLAINT WITH PREJUDICE


       Before the Court is Magistrate Judge R. Steven Whalen’s July 31, 2020 Report and

Recommendation. (ECF No. 23.) At the conclusion of his report, Magistrate Judge Whalen notified

the parties that they were required to file any objections within 14 days of service, as provided in

Federal Rule of Civil Procedure 72(b)(2) and Eastern District of Michigan Local Rule 72.1(d), and

that “[f]ailure to file specific objections constitutes a waiver of any further right of appeal.” (ECF

No. 23, PageID.257.) It is now August 28, 2020. Even allowing for extra time because Plaintiff

was served by mail and because of the current pandemic, Plaintiff’s objections are past due. He

has filed none. And neither have Defendants.

       The Court finds that the parties’ failure to object is a procedural default, waiving review of

the Magistrate Judge’s findings by this Court. In United States v. Walters, 638 F.2d 947, 949–50

(6th Cir. 1981), the Sixth Circuit established a rule of procedural default, holding that “a party

shall file objections with the district court or else waive right to appeal.” And in Thomas v. Arn,
Case 2:19-cv-10019-LJM-RSW ECF No. 24 filed 08/31/20                PageID.260      Page 2 of 2



474 U.S. 140, 144 (1985), the Supreme Court explained that the Sixth Circuit’s waiver-of-

appellate-review rule rested on the assumption “that the failure to object may constitute a

procedural default waiving review even at the district court level.” 474 U.S. at 149; see also

Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr.

16, 2012) (“The Court is not obligated to review the portions of the report to which no objection

was made.” (citing Thomas, 474 U.S. at 149–52)). The Court further held that this rule violates

neither the Federal Magistrates Act nor the Federal Constitution.

       The Court therefore finds that the parties have waived further review of the Magistrate

Judge’s Report and ACCEPTS his recommended disposition. It follows that Defendant Craig’s

motion for summary judgment (ECF No. 20) is GRANTED and all claims against Craig are

DISMISSED WITH PREJUDICE. Further, the claims against unserved Defendant John Beafore

are DISMISSED WITH PREJUDICE. As no other defendants remain in this case, this case is

DISMISSED.

       SO ORDERED.

       Dated: August 31, 2020

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE




                                     CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the

attorneys and/or parties of record by electronic means or U.S. Mail on August 31, 2020.


                                             s/Erica Karhoff
                                             Case Manager to the Hon. Laurie J. Michelson

                                                2
